Citation Nr: 0610896	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-16 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral 
residuals of pneumothorax.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1955 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  In that 
decision, the RO denied increased ratings for the veteran's 
pneumothorax residuals and allergic rhinitis and denied 
entitlement to a 10 percent evaluation for multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (2005).

After the veteran disagreed with these decisions, the RO 
increased the evaluation of the pneumothorax residuals to 10 
percent in its May 2004 statement of the case (SOC).  This 
rendered the claim for a 10 percent evaluation for multiple 
non-compensable disabilities moot, and that issue is 
therefore not before the Board.  Also not before the Board is 
the claim for an increased rating for allergic rhinitis, 
because in his May 2004 Substantive Appeal (VA Form 9) the 
veteran checked the box indicating that he had read the SOC 
and was appealing only the issue listed below, which was the 
evaluation of the pneumothorax residuals.  The veteran 
therefore did not complete a timely appeal from the denial of 
his claim for an increased rating for allergic rhinitis, 
notwithstanding the inclusion of this issue in the August 
2004 certification of appeal (VA Form 8).  See 38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.200, 20.202, 
20.302(b) (2005).

In addition, the veteran did not file a notice of 
disagreement (NOD) to initiate an appeal of the RO's May 2004 
denial of an increased rating for scars, status post 
thoracotomy, and, therefore, that issue too is not currently 
before the Board and will not be addressed in this decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2005).

The claim for a rating higher than 10 percent for 
pneumothorax residuals is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

REMAND

After the claim for an increased rating for pneumothorax 
residuals was certified to the Board in August 2004, the 
veteran sent a letter with enclosed materials relating to his 
pneumothorax residuals to the Board.  The letter was dated 
September 22, 2004, it included a letter from a physician 
dated October 6, 2004, and was received by the Board on 
October 18, 2004.  Under 38 C.F.R. § 20.1304(c) (effective 
October 4, 2004), additional, pertinent evidence that is 
submitted to the Board within ninety days following mailing 
of notification that an appeal has been certified to the 
Board must be referred to the agency of original jurisdiction 
for review, unless this procedural right is waived by the 
veteran or his representative or the Board determines that 
the benefit or benefits to which the evidence relates may be 
fully allowed on appeal without such referral.  See also 
38 C.F.R. § 20.1304(a) (2005).  The veteran did not waive his 
right to RO review of this evidence in his September 2004 
letter and there is no indication that he or his 
representative has otherwise waived this right.  Moreover, 
neither the pulmonary function test results nor any of the 
other documents submitted appears to warrant a full allowance 
of the benefit sought on appeal, i.e., a 100 percent rating 
under 38 C.F.R. § 4.97, Diagnostic Code 6843.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the maximum possible rating unless he indicates 
otherwise).  See also the May 2004 Substantive Appeal in 
which the veteran states that his evaluation should be "at 
least" 30 percent.

In these circumstances, the claim for a rating higher than 10 
percent for pneumothorax residuals must be remanded for the 
RO to review the recently submitted evidence.  In addition, 
the March 2003 VCAA letter did not clearly indicate the 
respective responsibilities of VA and the veteran in 
obtaining different types of evidence or request or tell the 
veteran to provide any evidence in his possession that 
pertains to his claim, and appropriate VCAA notice should be 
given on remand.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a letter explaining 
the application of the VCAA to his claim 
for a rating higher than 10 percent for 
his pneumothorax residuals, including the 
notice requirements as explained in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (Vet. App. March 3, 
2006) and Kent v. Nicholson, No. 04-181 
(Vet. App. March 31, 2006).

2.  Review the recently submitted 
evidence and any additional evidence, 
along with the other relevant evidence in 
the claims file, and readjudicate the 
claim, under all appropriate statutory 
and regulatory provisions and legal 
theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





